Title: From Thomas Jefferson to John Shore, 12 September 1801
From: Jefferson, Thomas
To: Shore, John


Sir
Monticello Sep. 12. 1801.
I recieved about a month ago some vaccine matter from Dr. Waterhouse at Boston, and by a second conveyance some which he had just recieved from Doctr. Jenner of London. both have succeeded perfectly. they were inserted into different arms of the same subjects, and exhibited precisely the same appearances. I have inoculated about 50. of my family, and mr Randolph & mr Eppes about 60. or 70. of theirs. we have had in the whole one instance of a little delirium, two of considerably sore arms from too large incisions, about one third have had slight fevers, & the greater part have intermitted labour 1. 2. or 3. days on account of kernels under their arms. none changed their diet or occupation previously. it is now disseminating through this part of the country, & has taken in Georgetown from matter I sent there. understanding that a former trial had failed in Richmond, I have sent some matter there, & presuming it might be acceptable to you also, now inclose a phial in which are half a dozen tooth picks, the points impregnated with virus, and a thread well soaked. by Doctr. Waterhouse’s advice we have confined ourselves to inoculate from a subject on the day sennight from his inoculation, or the day after. later than this there is danger of communicating the disease in a spurious form, & one which is not preventative of the small pox. this seems to be the only danger attending this inoculation, & renders it necessary to be rigorously attentive neither to inoculate from the mere lymph which the pustule yields in it’s first stage, nor the ripened pus of the latter. the matter at the time prescribed is a thin pellucid liquid, & is said to be then only proper. we barely draw a speck of blood. the pustule is of this size & form generally, the middle depressed, the edges well defined. perhaps larger than I have drawn it. accept assurances of my high consideration & respect.
Th: Jefferson
